DETAILED ACTION
This Non-Final Office action is in response to Applicant’s Amendment filed on 03/16/2022.  Claims 1-4, 6-9, 11, and 12 are pending.  The earliest effective filing date of the present application is 11/29/2017.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “degree of coincidence” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “degree of coincidence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner finds that “degree of coincidence” is only mentioned three times in Applicant’s Specification at [0048], [0111], and [0112].  None of these portions define the term degree of coincidence in any way.  Accordingly, this renders the claim indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (U.S. Pat. Pub. No. 2018/0300043) in view of ITOU et al. (U.S. Pat. Pub. No. 2017/0278056) in further view of Japanese Patent No. 6,431,925 to Alibaba Group (“Alibaba”).
As per claims 1-9 and 11, Graham discloses a planogram information generating device that generates planogram information that is arrangement information of products arranged on product display shelves (See Graham, Abstract, Paragraphs 003; 0005; 0071), the planogram information generating device comprising circuitry configured to: acquire an image acquired by imaging product display shelves on which a plurality of products are arranged (See Graham, Paragraphs 0058-59; [0035]); detect product area images representing the products from the image acquired by the circuitry (See Graham, Paragraphs 0063; 0068; e.g. Fig. 4A); recognize products represented by the product area images detected by the circuitry on the basis of information relating to images of products stored in advance (See Graham, Paragraphs 0068; 0071-72; Figs. 6A-6E); and correct the first product recognized as the product represented by the one product area image by the unit circuitry on the basis of information relating to the validity determined by the unit circuitry (See Graham, Paragraphs 0067-0068).
 	Graham does not explicitly disclose determine validity of recognition of one product area image as a first product on the basis of relevancy information between the first product recognized as a product represented by the one product area image and one or more second products recognized as products represented by one or more other product area images other than the one product area image.
 	However, ITOU teaches determine validity of recognition of one product area image as a first product on the basis of relevancy information between the first product recognized as a product represented by the one product area image and one or more second products recognized as products represented by one or more other product area images other than the one product area image (see ITOU, abstract; [0003]; [0007-8]; [0114-116]; [0120-121]).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of ITOU within the teachings of Graham with the motivation of providing a product recognition unit recognizing a number of types of products or positions of each type of products from an image on which the products and shelf labels are imaged; a shelf label recognition unit recognizing a number or positions of shelf labels indicating information of each product from the image; and a determination unit determining whether or not there is an error in a relationship between the recognized number of types of products and the recognized number of shelf labels or in a relationship between the recognized positions of each type of products and the recognized positions of the shelf labels (See ITOU, Paragraph 0007).

	However, the combination of Graham and ITOU does not appear to teach where the relevancy information is information representing a degree of coincidence between an attribute of the first product and an attribute of the one or more second products.  
 	Alibaba teaches at e.g. page 2, page 5, page 6 that it would have been obvious to one of ordinary skill in the presentation art at the time of filing to include, in combination with the Graham/ITOU, the ability to determine a degree of coincidence between an attribute of a first entity and a second entity (see e.g. page 2 “A set of attribute information coincidence between the current user and the issuer user is at least partially attributed to attribute information corresponding to one or more attributes associated with the current user, and to the issuer user. Determining based on comparing with attribute information corresponding to the one or more associated attributes; Receiving a selection related to an attribute of the one or more attributes; Ranking the at least a subset of the plurality of evaluation information based, at least in part, on the degree of attribute information match associated with the selected attribute”; page 2 - “In response to the determination that the attribute information coincidence between the current user and each issuer user of the subset of the issuer user does not satisfy the predetermined condition, the current product Ranking the subset of the plurality of evaluation information associated with at least in part based on a respective credit rating of each issuing user of the subset of the issuing user”; page 5 – “In step 208, the attribute information coincidence is determined between the current user and each issuer user in the subset of issuer users.”; page 5 - “The similarity between two users is directly proportional to the age attribute coincidence between the two users. Any suitable technique may be used to convert the similarity value between the current user and the issuer user into an attribute match between these two users. Thus, the smaller the absolute value of the age attribute difference between the two users, the greater the age attribute matching degree. For example, when the two users are both 25 years old, the absolute value of the difference is, and thus the age attribute matching degree in this case is the maximum value. Similarity of attribute information in other attributes other than age can be calculated in a similar manner. For example, in the height dimension, when the height of the current user is 160 cm and the height of the issuing user is 161 cm, the height attribute coincidence between the two users in the height dimension is relatively high.”) in order to be better informed to help others make a decision as shown in Alibaba at e.g. page 6, “Accordingly, in the case of the current product with seasonal characteristics / uses, the attribute of the geographical location may be selected in determining the attribute information coincidence between the current user and the issuing user. Therefore, in the case of the current product, which is a type of clothing or shoes with seasonal characteristics / uses, the publisher of the evaluation information set that is preferentially presented to the current user is a geographical user similar to the current user. It is determined that the user is in a position. For example, a current user in Hangzhou, Zhejiang Province searches for “down coat” on the e-commerce platform. After selecting a particular downcoat product from the search results, a detailed information page for the selected downcoat product is accessed. The user then chooses to view the “detailed evaluation information” content on the detailed information page. In presenting the evaluation information, by using at least some of the embodiments described herein, for selected down coat products posted by publisher users also in Hangzhou, Zhejiang Province. The evaluation information set can be prioritized. Therefore, the current user can first look at the evaluation content by other users in the same area and use it as a reference for determining whether the coat thickness is suitable for use in Hangzhou.”  

As per claim 2, Graham in view of ITOU discloses the planogram information generating device wherein the other product area images include product area images adjacent to the one product area image in the image of the product display shelves (See ITOU, Fig.4; Paragraphs 0049- 0050).

As per claim 3, Graham in view of ITOU discloses the planogram information generating device wherein the other product area images include product area images present within a predetermined distance from the one product area image in the image of the product display shelves (See ITOU, Paragraphs 0063-0067).

As per claim 4, Graham in view of ITOU discloses the planogram information generating device wherein the circuitry is further configured to acquire information relating to arrangement of products on each shelf of the product display shelves on the basis of a result of recognition of products unit and a positional relation of the product area images in the image of the product display shelves, wherein the other product area images are product area images having a predetermined positional relation with the one product area image among product area images of products arranged on each shelf of the product display shelves (See ITOU, Paragraphs 0063-0067).


As per claim 6, Graham in view of ITOU discloses the planogram information generating device  wherein the circuitry is further configured to display the information relating to the validity determined by the unit circuitry (See ITOU, Paragraphs 0116-0120).

As per claim 7, Graham in view of ITOU discloses the planogram information generating device wherein the circuitry recognizes a plurality of candidates for a product represented by the one product area image for the one product area image (See ITOU, Paragraphs 0116-0120),
wherein the circuitry determines validity in a case in which each of the plurality of candidates for the product is recognized as the first product (See ITOU, Paragraphs 0116-0120),  and
wherein the circuitry displays at least one candidate for the product among the plurality of candidates for the product and information relating to invalidity of the candidate in association with the one product area image (See ITOU, Paragraphs 0116-0120).

As per claim 8, Graham in view of ITOU discloses the planogram information generating device wherein the circuitry recognizes a plurality of candidates for the product represented by the one product area image for the one product area image (See ITOU, Paragraphs 0116-0120),
wherein the circuitry determines validity in a case in which each of the plurality of candidates for the product is set as the first product, and wherein the circuitry displays a candidate for the product having the highest validity among the plurality of candidates for the product in association with the one product area image as a result of recognition of the one product area image (See ITOU, Paragraphs 0116-0120).

As per claim 9, Graham in view of ITOU discloses the planogram information generating device wherein the circuitry corrects the first product recognized as the product represented by the one product area image by the circuitry on the basis of a correction input that is input by a user in accordance with the information relating to the validity displayed by the circuitry (See Graham, Paragraphs 0067-0068).

As per claim 11, Graham in view of ITOU discloses planogram information generating device wherein the other product area images include product area images present within a predetermined distance from the one product area image in the image of the product display shelves (See ITOU, Paragraphs 0081; 0092).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687